DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Summary
This is the initial Office action based on application 17325869 filed 5/20/21.  
Claims 1-22 are pending and have been fully considered.
Information Disclosure Statement
IDS filed on 10/7/21 have been considered by the examiner and copies of the Form PTO/SB/08 are attached to the office action.
Drawings
The Drawings filed on 5/20/21 are acknowledged and accepted by the examiner.
Specification
The Specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification. MPEP § 608.01
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-22 are rejected under 103(a) as being obvious over KOSEOGLU ET AL. (US PG PUB 20130292299), in view of OPRINS (US PG PUB 20170009155) and GOSLING ET AL. (US PG PUB 20180142172) in their entirety.  Hereby referred to as KOSEOGLU, OPRINS and GOSLING.  
Regarding claims 1-22:
KOSEOGLU teaches in the abstract a system and process for upgrading a whole crude oil feed in an integrated ebullated-bed and hydrotreater is provided in which the whole crude oil is flashed into a flashed straight run distillates fraction and an atmospheric residue fraction. The atmospheric residue fraction is hydroprocessed in an ebullated-bed reaction zone, while the flashed straight run distillates fraction and the products fraction produced from the ebullated-bed reaction zone are hydrotreated in a fixed-bed reaction zone. Distillates from the hydrotreater and the unconverted residue fraction from the ebullated-bed reaction zone can be combined to produce an upgraded synthetic crude oil. 
KOSEOGLU teaches in para [0025] schematically illustrated in FIG. 1, a whole crude oil feed stream 1 is heated in a furnace 19 and the heated stream 2 is sent to a flash vessel 30 to produce a flashed straight run distillates fraction 3 and an atmospheric residue fraction 4. The atmospheric residue fraction 4 is conveyed, e.g. via an ebullating pump 21, to an ebullated-bed reaction zone 10 along with hydrogen (which can be recycle hydrogen 22 as described herein and optionally make-up hydrogen 6) in the presence of an ebullated-bed reactor catalyst where it is hydroprocessed to produce an ebullated-bed reactor effluent stream 8. Ebullated-bed reaction zone 10 can contain a single ebullated-bed reactor or multiple ebullated-bed reactors operated in series. In addition, while ebullating pump 21 is shown associated with the charge 4 to the ebullated-bed reaction zone 10, it is understood that a suitable ebullating pump can be associated with the recycle stream. In addition, the ebullated-bed reaction zone 10 can include ebullated bed reactors in which liquid is recycled internally with a recycle downcomer or in a configuration with external recycle. 
KOSEOGLU teaches in para [0012] an integrated system and process for upgrading a whole crude oil feedstock is provided to reduce the content of undesired heteroatom compounds containing metals, sulfur and nitrogen. The process comprises heating a crude oil feedstock; flashing the heated feedstock to produce a flashed straight run distillate fraction and an atmospheric residual fraction; hydroprocessing the atmospheric residual fraction in an ebullated-bed reaction zone in the presence a first catalyst system, e.g., an ebullated-bed reactor catalyst, produce an ebullated-bed reactor effluent; separating the ebullated-bed reactor effluent into hydroprocessed product also containing hydrogen, a recycle oil fraction and an unconverted residual fraction; hydrotreating a stream composed of the hydroprocessed product and the flashed straight run distillate fraction in the presence of a second catalyst system, e.g., hydrotreating catalyst, in a hydrotreating zone to produce a hydrotreated effluent; separating the hydrotreated effluent to produce a light gas fraction and a hydrotreated distillate fraction; purifying the light gas fraction and recycling the purified light gas fraction to the ebullated-bed reaction zone as a source of hydrogen gas for hydroprocessing; and optionally recycling the recycle oil stream to the ebullated-bed reaction zone. 
KOSEOGLU teaches in para [0019] yields of desirable fuel products are increased in the present process when the desulfurized crude oil product is fractionated, preferably in a multi-stage fractionation zone having atmospheric and vacuum distillation columns. Products from multi-stage distillation include a naphtha fraction, a light gas oil fraction, a vacuum gas oil fraction and a residual fraction. The naphtha fraction boiling in the range 36 C.-180 C. can be upgraded in a reforming process to produce gasoline blending components. The light gas oil fraction, generally having a boiling of less than about 370 C., can be used directly as a fuel or further hydroconverted for improved fuel properties. In the present process, the vacuum gas oil fraction is hydrocracked to increase the fuel yield and to further improve fuel properties. Single or multi-stage hydrocracking reactors can be employed. The hydrocracked products include at least one low sulfur fuel product that can be recovered during distillation of the hydrocracked products. 
KOSEOGLU teaches in para [0006] the ebullated-bed reactor was developed to overcome plugging problems commonly associated with fixed-bed reactors during processing of relatively heavy feedstocks and as the conversion requirements increases, e.g., for vacuum residue. In general, an ebullated-bed reactor includes concurrently flowing streams of liquids or slurries of liquids, solids and gas, through a vertically-oriented cylindrical vessel containing catalyst. The catalyst is placed in motion in the liquid and has a gross volume dispersed through the liquid medium that is greater than the volume of the mass when stationary. In an ebullated-bed reactor, the catalyst is in an expanded bed, thereby countering plugging problems associated with fixed-bed reactors. The fluidized nature of the catalyst in an ebullated-bed reactor also allows for on-line catalyst replacement of a small portion of the bed. This results in a high net bed activity which does not vary with time. . 
KOSEOGLU teaches in para [[0032] the process uses an ebullated-bed reaction zone 10 for whole crude oil upgrading and in-line hydrogen partial pressure to upgrade the distillates in a fixed-bed reaction zone 40. Separation of distillates from whole crude oil minimizes cracking of distillates and results in higher distillate yield in downstream refinery operations. Contaminants such as metals and asphaltenes are removed and/or converted in the ebullated-bed reactor, to which catalyst is added and/or withdrawn on-line, e.g., daily or at certain throughput intervals. 
KOSEOGLU teaches in [0033] the integration of dual reactors for upgrading of whole crude oil further allows for production of upgraded synthetic crude oil. Due to heavy and dirty nature of the feedstock, i.e. asphaltenes and metals contents, an ebullated-bed reactor is used to process hydrocarbons boiling above a cut point in the range 300-400. C., e.g., at or above 370. C., and distillates boiling below a cut point in the range 300-400. C., e.g., at or below 370. C., are treated in a fixed-bed reactor with the hydrogen source derived from the ebullated-bed reactor off-gas stream. The ebullated-bed reactor is a catalyst replacement system and therefore metals are removed from the whole crude oil in the ebullated bed -reactor. In addition, the residue is cracked and the cracked products are also hydrotreated in the fixed-bed reactor. In an example described herein, due to residue conversion, the API gravity of Arab light whole crude oil is increased from 33.2. to 41.5. In addition, sulfur content of the Arab light whole crude oil is reduced from 1.973 wt % to 0.3 wt%, a reduction of about 85%.
In other words, KOSEOGLU discloses a method of refining whole crude oil comprising: feeding the whole crude oil stream (Figure 1 (1)) into a flash evaporation separator (Figure 1(30)) to create a flash light ends stream (Figure 1 (3)) and a flash heavy ends stream (Figure 1 (4)); processing the flash light ends stream within the hydrotreating reactor (Figure 1(40)) to create a treated stream (Figure 1(14)); feeding the treated stream into a distillation tower (Figure 1 (50)); and processing the treated stream within the distillation tower to create a distillate stream (Figure 1(16); [0025], [0026], [0027]); however KOSEOGLU does not disclose a plurality of streams, but OPRINS and GOSLING do.
OPRINS teaches in para [0015] The present invention relates thus to an integrated hydrocracking process for production of olefinic and aromatic petrochemicals from a hydrocarbon feedstock comprising crude oil, the process comprising: [0016] treating the feedstock comprising crude oil and a residual liquid product in a first hydrocracking zone in the presence of hydrogen under conditions effective to produce a first effluent having an increased hydrogen content; [0017] separating the first effluent into a LPG comprising stream and a liquid phase stream; [0018] separating said LPG comprising stream into one or more streams chosen from the group of a stream comprising hydrogen, a stream comprising methane, a steam comprising ethane, a stream comprising butanes, a stream comprising propane, a stream comprising C1-minus, a stream comprising C3-minus, a stream comprising C1-C2, a stream comprising C3-C4, a stream comprising C2-C3, a stream comprising C1-C3, a stream comprising C1-C4, a stream comprising C2-C4, a stream comprising C2-minus, a stream comprising C4-minus; [0019] further processing one or more of the streams thus obtained in a steam cracker unit and at least one unit, chosen from the group of a butanes dehydrogenation unit, a propane dehydrogenation unit, a combined propane-butanes dehydrogenation unit, or a combination of units thereof to produce mixed product stream(s); [0020] feeding the mixed product stream(s) from said steam cracker unit and at least one unit, chosen from the group a butanes dehydrogenation unit, a propane dehydrogenation unit and a combined propane-butanes dehydrogenation unit, or a combination of units thereof, to a second separation section; [0021] thermally cracking the liquid phase stream in a resid hydrocracking zone to produce a slurry intermediate product; [0022] separating the mixed product stream(s).  
OPRINS further discloses processing a crude oil stream (Figure 1(1)) within a hydrotreating reactor (Figure 1(4)) to create a treated stream (Figure 1 (6)); feeding the treated stream into the distillation tower (Figure 1 (17); [0058]); and processing the treated stream within the distillation tower to create a bottom petroleum distillate stream (Figure 1 (28)); providing a hydrocracker in series with the bottom petroleum distillate stream from the distillation tower; feeding the bottom petroleum distillate stream into the hydrocracker (Figure 1(31)); and processing the bottom petroleum distillate stream within the hydrocracker to create at least one hydrocracker stream (Figure 1 (33)).
GOSLING discloses processing a whole crude oil stream (Figure 1(105)) within a first separator (Figure 1(110)) to create a plurality of streams comprising a gas oil stream (i.e."kero plus"; Figure 1 (130)) a light ends stream (Figure 1 (115)) and a naphtha stream (Figure 1 (120)); feeding the gas oil stream into a hydrocracking (i.e. hydrotreating) reactor (Figure 1 (200)); feeding the hydrocracked stream into a second separator (Figure 1 (217)) to produce distillate streams (Figure 1 (220)(222)(225)) and Figure 1(180)(217)(225)(222)(220).  In addition, GOSLING discloses processing the light ends stream (Figure 1 (120)) within a hydrotreating reactor to create a treated stream; feeding the treated stream into the distillation tower (Figure 1 (140)); to create one or more petroleum distillate streams (Figure 1 (145)(150)).
Therefore before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to recognize OPRINS and GOSLING process and system with plurality of streams and KOSEOGLU process and system to operate and function as the claimed invention, and the motivation to combine is that KOSEOGLU, OPRINS and GOSLING are from the same endeavor of fuel blend formulations processes and systems; and one of ordinary skilled in the art would recognize KOSEOGLU, OPRINS and GOSLING compositions materials within the process system to be used according to the formulator desire.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANTEL GRAHAM whose telephone number is (571)270-5563. The examiner can normally be reached on M-TH 9:00 am - 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHANTEL L GRAHAM/
Examiner, Art Unit 1771  


/ELLEN M MCAVOY/Primary Examiner, Art Unit 1771